Citation Nr: 1200409	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-27 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for disability due to radiation exposure.

2.  Entitlement to service connection for blindness, left eye, including as secondary to radiation exposure.

3.  Entitlement to service connection for blacking out and severe headaches, including as due to radiation exposure.

4.  Entitlement to service connection for anemia.

5.  Entitlement to an evaluation in excess of 10 percent for a scar, postoperative pilonidal cyst.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Veteran, his brother-in-law and his brother-in law's spouse


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from September 1962 to August 1966. 

These claims come before the Board of Veterans' Appeals (Board) on appeal of May 2006 and November 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.    

The Veteran, his brother-in-law and his brother-in-law's spouse testified in support of these claims during hearings held at the RO in December 2009, before a Decision Review Officer, and in November 2010, before the undersigned Veterans Law Judge.

In March 2009, the Veteran initiated an appeal of the RO's March 2009 rating decision denying him service connection for anemia.  The Board discusses this matter in the REMAND section of this decision.  

In April 2009, the Veteran also initiated an appeal of the RO's March 2009 rating decision denying him service connection for bilateral hearing loss.  After the RO issued a statement of the case in response in December 2009, however, the Veteran did not perfect his appeal on this claim by submitting a timely VA Form 9 or any other document that may be construed as a substantive appeal.  This claim is thus not now before the Board for appellate review.  

During his November 2010 hearing, the Veteran again raised the claim for service connection for hearing loss.  The Board refers this matter - now a claim to reopen - to the RO for appropriate action.  

The Board REMANDS the claims on appeal to the RO via the Appeals Management Center (AMC) in Washington, D.C.  


REMAND

First, the Veteran is seeking, in part, grants of service connection for various disorders, including left eye blindness, blacking out and severe headaches.  He believes he developed these conditions secondary to in-service radiation exposure.  According to written statements submitted during the course of this appeal, including in August 2005, May 2007, April 2008, June 2008, September 2008, January 2009, March 2009 and March 2011, and his hearing testimony, presented in December 2009 and November 2010, during the Veteran's last tour of duty (from August 1965 to August 1966), he served in Turkey at a NATO nuclear attack base (Eskisehir) as a shift commander, Tunslog Detachment 100, with top secret clearance.  Allegedly, in that capacity, he worked hands-on with a nuclear core that was loaded into its casket; he also handled nuclear warheads during downloading and uploading into and out of aircraft, coded them during alerts, secured connecting the black box coding arm of the weapon, controlled the warhead storage area, and went inside the bunker with his commanding officer.  Allegedly, while handling the core or warheads, he wore gloves, but while fulfilling all other duties, he wore fatigues, no protective clothing or gear.  He contends that he wore a radiation detector that beeped frequently when he was in the storage area so his commanding officer ordered it turned off.

The Veteran believes that, due to this exposure, in 1993 and 1994, he became confused and disoriented after undergoing magnetic resonance imaging; in 1993, after the testing, his spouse found him several miles from home and, in 1994, medical personnel treated him like he was having a psychotic episode.  The Veteran also believes that, due to this exposure, he cannot tolerate x-rays and if he goes in the sun for even a short period of time, he blacks out and then has severe headaches and impairment in visual acuity.  He recalls the blackouts first manifesting a few years prior to the December 2009 hearing.  Allegedly, due to his radiation exposure, doctors have told him to stay out of the sun.    

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in one of three ways.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997).
First, service connection may be presumed for certain diseases manifesting in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d). Second, in a case in which the condition at issue is a radiogenic disease, service connection may be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311.  Third, in a case where statutory presumptions are inapplicable, service connection may be established directly, under 38 C.F.R. § 3.303(d), by showing that the condition at issue was incurred during or aggravated by service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia); cancer of the thyroid; cancer of the breast; cancer of the pharynx; cancer of the esophagus; cancer of the stomach; cancer of the small intestine; cancer of the pancreas; multiple myeloma; lymphomas (except Hodgkin's disease); cancer of the bile ducts; cancer of the gall bladder; primary liver cancer (except if cirrhosis or hepatitis B is indicated); cancer of the salivary glands; cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and includes all forms of cancer, posterior subcapsular cataracts, non-malignant thyroid nodular disease and tumors of the brain and central nervous system.  38 C.F.R. § 3.311(b)(2) (2010).

Section 3.311(a) calls for the development of a radiation dose assessment where it is established that a radiogenic disease first became manifest after service, did not manifest to a compensable degree within any applicable presumptive period specified in either 38 C.F.R. §§ 3.307, 3.309, and it is contended that the disease is a result of in-service ionizing radiation.  Dose data will be requested from the Department of Defense when the claim involves alleged participation in atmospheric nuclear testing or in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).

As previously indicated, the Veteran is claiming service connection for blindness in the left eye secondary to radiation exposure.  Post-service VA medical records confirm that he has multiple eye disabilities affecting his left eye, including macular degeneration and senile cataracts.  There are three types of senile cataracts: nuclear, cortical and posterior subcapsular.  As noted above, the latter type is a radiogenic disease under 38 C.F.R. § 3.303(b)(2)(xvi) (2010).  The record is unclear regarding whether the Veteran has posterior subcapsular cataracts and, as such, this matter needs to be clarified by a medical professional on remand.  If the Veteran has this radiogenic disease, further development is needed to verify his alleged exposure to radiation while serving in Turkey, including securing and associating with the claims file the Veteran's service personnel file and DD 1141 (Record of Exposure to Radiation) from the National Personnel Records Center (NPRC), a dose assessment and possibly an expert opinion on etiology.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section C, para. 9.  

Second, during the course of this appeal, the RO characterized one of the Veteran's claims as entitlement to service connection for radiation exposure.  They notified the Veteran that he should identify all disorders he believed were related to the alleged radiation exposure and, although he did, the RO did not thereafter recharacterize the claim to include those disorders.  The RO might have thought that they were the subject of other claims, but there is at least one remaining, a skin disorder (variously characterized), which is not.  (The Veteran also identified anemia as such a disorder (discussed below), but the RO did not consider that disorder initially as part of the claim for service connection for radiation exposure.)  Given the previous confusion, it would be helpful on remand to contact the Veteran for clarification as to whether there are any other disorders thought to have developed secondary to radiation exposure, which the RO has not yet considered as part of this or any other claim.  

Third, VA and private post-service treatment records establish that the Veteran has multiple skin disorders, variously diagnosed.  During the course of this appeal, in numerous written statements and during VA skin treatment visits and hearings, the Veteran indicated that he had been diagnosed with radiation dermatitis and/or radiation epidermatitis and that a VA doctor, Dr. Lupishumski (also spelled Lupidishumi), operating at Huntington Medical Center, rendered these diagnoses and told the Veteran that his skin disorders were due to alleged radiation exposure.  The Veteran also indicated that another VA physician, B.M., M.D., concurred with this assessment and told the Veteran to file a claim for a skin disorder.  

Records from the VA Medical Center in Huntington, West Virginia and Dr. B.M., dated from 2006, are in the claims file, but those of Dr. Lupishumski are not.  Perhaps such records were generated prior to 2006.  Regardless, inasmuch as they are pertinent to the claim for service connection for radiation exposure, they must be obtained.  

Also outstanding and pertinent to this claim and the claim for an increased rating for postoperative residuals of a pilonidal cyst are records from WV Vein and Skin Center.  The RO requested records of the Veteran's skin and cyst treatment there, but a nurse practitioner responded by sending one page, an April 2009 clinical report.  Therein she refers to the Veteran in a manner establishing that he had visited there previously.  Records of the earlier visits need to be secured.   

Fourth, under 38 U.S.C.A. § 5103A, VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim.  In this case, in May 2006, the RO afforded the Veteran a VA examination in connection with his claim for an increased evaluation for postoperative residuals of a pilonidal cyst.  At the time, a scar represented the sole residual of the cyst.  Thereafter, beginning in a written statement dated in May 2007 and, most recently, during his November 2010 hearing, the Veteran reported that, since 2006, the cyst has been recurring, necessitating surgery and treatment, including antibiotics, for infection.  

Treatment records dated since 2006 confirm this assertion and suggest that residuals of the cyst are manifesting more frequently and, during recurrences, are not limited to a scar.  A new examination is thus necessary to determine the level of impairment caused by these residuals, including those that manifest during recurrences, since 2006.  Given the findings in these records, also needed is an opinion as to whether the rating criteria pertinent to scars adequately describe the residuals of the Veteran's postoperative cyst, including during recurrences.  If not, it might be more appropriate to rate such residuals under a different diagnostic code or regulatory provision.  

Fifth, in a rating decision dated in March 2009, the RO granted the Veteran service connection for anemia.  Thereafter, in a VA Form 9 (Appeal to Board of Veterans' Appeals) received later in the month, the Veteran mentioned anemia in conjunction with two other claims already on appeal.  This document, clearly titled to reflect an appeal, may be construed as a notice of disagreement with the RO's denial of service connection for anemia.  

To date, the RO has not issued a statement of the case is response.  38 C.F.R. §§ 19.9, 20.200, 20.201 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Once the RO does so, it should return the Veteran's claim for service connection for anemia to the Board for adjudication only if the Veteran perfects his appeal of this claim in a timely manner. Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 (1997) (holding that, if the claims file does not contain a notice of disagreement, a statement of the case and a substantive appeal, the Board is not required, and in fact, has no authority, to decide the claim).

This case is REMANDED for the following action:

1.  Contact the Veteran and: (a) ask him to provide the dates and place he received treatment for skin complaints by Dr. Lupishumski; (b) inform him that he is responsible for providing an opinion from Dr. Lupishumski linking his skin disorder(s) to radiation exposure; and (3) ask him to identify all disorders not previously considered or the subject of this decision, believed to have developed secondary to radiation exposure.  

2.  After obtaining any necessary authorization, secure and associate with the claims file all pertinent, outstanding records of the Veteran's skin and cyst treatment, including from Dr. Lupishumski and at WV Vein and Skin Center.  

3.  Transfer the claims file to a physician for an opinion as to whether the Veteran has posterior subcapsular cataracts in the left eye.

4.  If, after securing the above records and opinion, the evidence shows that the Veteran has a radiogenic disease, including, if appropriate, posterior subcapsular cataracts in the left eye, exhaust all avenues of development under VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section C, para. 9, in an effort to determine whether, as alleged, the Veteran was exposed to ionizing radiation during service in Eskisehir, Turkey from August 1965 to August 1966, where he reportedly worked at a NATO nuclear attack base as a shift commander, Tunslog Detachment 100, with top secret clearance (see more detailed information above).  Such effort should begin by obtaining and associating with the claims file his service personnel file and DD 1141 (Record of Occupational Exposure to Ionizing Radiation) from NPRC.  Advise NPRC that, if such information is not a matter of record, it must provide a written response to this effect.  

5.  If NPRC provides a negative response, contact and request such information from:
Air Force Medical Support Agency 
                                       (AFMSA/SG3PB)
                 1500 Wilson Blvd., Suite 1200
                 Arlington, VA 22209

6.  If it is shown that the Veteran has a radiogenic disease, including, if appropriate, posterior subcapsular cataracts in the left eye, forward the Veteran's claims file to the Under Secretary for Health for preparation of a dose estimate.  

7.  If appropriate after obtaining the dose estimate, secure from the Under Secretary for Health an advisory medical opinion regarding the etiology of the Veteran's radiogenic disease, including, if appropriate, posterior subcapsular cataracts in the left eye.  

8.  Arrange for the Veteran to undergo a VA examination in support of his claim for an increased evaluation for postoperative residuals of a pilonidal cyst.  Forward the claims file to the examiner for review of all pertinent documents therein, including all records of treatment of the Veteran's pilonidal cyst, and ask the examiner to confirm in his written report that he conducted such a review.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) identify all residuals of the Veteran's postoperative pilonidal cyst, including during recurrences; 

b) identify the severity of these residuals in terms of how often they manifest and to what degree;  

c) describe any functional loss the Veteran experiences due to these residuals, including, if appropriate, limited motion; 

d) also describe in percentage terms the extent of the entire body affected; 

e) based on clinical evidence of record, explain the type and frequency of therapy necessary to treat the pilonidal cyst;

f) opine whether the rating criteria contemplate all of the residuals of the Veteran's pilonidal cyst, including those that manifest during recurrences; 

g) describe the impact of those residuals on the Veteran's daily activities and employability; 

h) provide detailed rationale, with specific references to the record, for the opinions provided; and   

i) if an opinion cannot be provided without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

9.  Review the examination report to ensure that it complies with these remand instructions and, if not, return it to the examiner for correction.  

10.  Furnish the Veteran and his representative a statement of the case addressing the issue of entitlement to service connection for anemia.  Advise the Veteran and his representative that the Board will not decide this claim unless it is properly perfected for appellate review.

11.  Readjudicate all claims properly perfected for appellate review based on all of the evidence of record, including that which the Veteran submitted since December 2009.  In so doing, recharacterize the claim for service connection for radiation exposure to include a skin disability, anemia, if appropriate, and any other disorder allegedly resulting from the exposure that is not the subject of another claim.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  The Veteran has the right to submit additional evidence and argument on the remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999) 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


